Case: 17-20702      Document: 00514689402         Page: 1    Date Filed: 10/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-20702                           October 19, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellant

v.

HOWARD GRANT,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CV-1498


Before SMITH, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Howard Grant, former federal prisoner # 43671-279, moves for leave to
proceed in forma pauperis (IFP) in this appeal from the dismissal of his petition
for a writ of coram nobis for relief from his jury trial convictions and sentences
for conspiring to commit health care fraud and for aiding and abetting. See 28
U.S.C. § 1651(a). Grant’s IFP motion in this court constitutes a challenge to




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20702     Document: 00514689402     Page: 2   Date Filed: 10/19/2018


                                  No. 17-20702

the district court’s certification that the appeal is not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Grant does not show that his appeal is in good faith, i.e., that the appeal
raises legal points arguable on the merits and thus nonfrivolous. See Howard
v. King, 707 F.2d 215, 220 (5th Cir. 1983). Therefore, we will deny the IFP
motion and sua sponte dismiss this frivolous suit. See Baugh, 117 F.3d at 202;
Howard, 707 F.2d at 220; 5TH CIR. R. 42.2.
      This court warned Grant, before he initiated this suit, that frivolous,
repetitive, or otherwise abusive filings would invite the imposition of sanctions,
possibly including dismissal, monetary sanctions, and restrictions on his
ability to file pleadings in this court and any court subject to this court’s
jurisdiction. Therefore, a monetary sanction of $300, payable to the clerk of
this court, is IMPOSED on Grant. Additionally, Grant is BARRED from filing,
in this court or any court subject to this court’s jurisdiction, any challenge to
his convictions or sentences until the sanction is paid in full unless he first
obtains leave of the court in which he seeks to file such a challenge. Grant is
WARNED that any additional frivolous challenges to his convictions or
sentences in this court or any court subject to this court’s jurisdiction will
subject him to additional and progressively more severe sanctions. See In re
Lampton, 667 F.3d 585, 590 (5th Cir. 2012).
      APPEAL DISMISSED AS FRIVOLOUS; IFP MOTION DENIED;
SANCTION AND BAR IMPOSED; ADDITIONAL SANCTION WARNING
ISSUED.




                                        2